El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
El presente recurso requiere que evaluemos el procedi-miento disciplinario interno mediante el cual se ventilan los cargos presentados contra los empleados gerenciales en la Autoridad de Energía Eléctrica (A.E.E.). En particular, debemos determinar si la resolución emitida por un Oficial Examinador como parte del mencionado procedimiento dis-ciplinario constituye la decisión final de la referida corpo-ración pública. Veamos.
H-í
Mientras el Sr. Benny Tosado Cortés (señor Tosado Cor-tés) se desempeñaba como supervisor de la A.E.E., se le formularon cargos por alegadamente infringir ciertas re-glas de conducta promulgadas por la mencionada corpora-ción pública. En vista de ello, la Oficina de Asuntos Labo-rales de la A.E.E. refirió el asunto a un Oficial Examinador, quien presidió la vista administrativa en la cual se dilucidaron los cargos contra el señor Tosado *383Cortés. Luego de los trámites pertinentes, el Oficial Exa-minador emitió una resolución en la cual concluyó que el señor Tosado Cortés no había violado las Reglas de Con-ducta, según se le imputó.(1)
Insatisfecha, la A.E.E. acudió ante el entonces Tribunal de Circuito de Apelaciones. Sin embargo, dicho foro se de-claró sin jurisdicción sobre el recurso. Al interpretar el pro-cedimiento disciplinario llevado a cabo contra el señor To-sado Cortés junto con las disposiciones del Reglamento para los Procedimientos de Adjudicación de Querellas de la A.E.E.,(2) concluyó que la resolución emitida por el Oficial Examinador no era la decisión final de la agencia, por lo cual no era revisable judicialmente.
Inconforme aún, la A.E.E. presentó ante nos el recurso de certiorari. Aduce, en esencia, que la decisión emitida por el Oficial Examinador en el caso de autos no requiere de ningún otro trámite administrativo para hacerla valer, ra-zón por la cual constituye la decisión final de la A.E.E. Vista la petición, acordamos expedir. Concedimos un tér-mino al señor Tosado Cortés para que presentara su posición. Este compareció y repitió los argumentos esboza-dos por la A.E.E. de que la decisión administrativa en este caso es final. Contando con la comparecencia de ambas partes, resolvemos.
A. La Ley de la Judicatura de Puerto Rico de 1994, vigente al momento de los hechos, confería competencia al antiguo Tribunal de Circuito de Apelaciones para revisar las resoluciones de cualquier agencia administrativa, de acuerdo con lo establecido en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Aso-*384ciado de Puerto Rico (L.P.A.U.), 3 L.P.R.A. sec. 2101 et seq.(3) Por su parte, la L.P.A.U. dispone, en su Sec. 4.2, que
[u]na parte adversamente afectada por una orden o resolu-ción final de una agencia y que haya agotado todos los reme-dios provistos por la agencia o por el organismo administrativo apelativo correspondiente podrá presentar una solicitud de re-visión ante el Tribunal de Apelaciones, dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o a partir de la fecha aplicable de las dis-puestas en la see. 2165 de este título ....
Una orden o resolución interlocutoria de una agencia, inclu-yendo aquellas que se emitan en procesos que se desarrollen por etapas, no serán revisables directamente. La disposición interlocutoria de la agencia podrá ser objeto de un señala-miento de error en el recurso de revisión de la orden o resolu-ción final de la agencia. (Enfasis suplido.) 3 L.P.R.A. see. 2172.
En vista de lo pautado en la referida sección, una orden o resolución administrativa debe cumplir con dos requisitos para que sea revisable judicialmente, a saber: (1) que la resolución que se pretenda revisar sea final y no interlocutoria, y (2) que la parte adversamente afectada por la orden haya agotado los remedios provistos por la agencia. Procuradora Paciente v. MCS, 163 D.P.R. 21 (2004); J. Exam. Tec. Méd. v. Elías et al., 144 D.P.R. 483 (1997). Respecto a este asunto, nos señala el Prof. Demetrio Fernández Quiñones lo siguiente:
Una vez el organismo administrativo ha rendido su decisión en el caso y la “parte adversamente afectada” ha agotado todos los remedios administrativos disponibles dentro del organismo, se puede presentar la solicitud de la revisión judicial .... Para in-terponer el recurso, la decisión administrativa tiene que ser “final” y además debe ser revisable. La decisión administrativa es final cuando ha decidido todas las controversias y no deja pendiente ninguna para ser decidida en el futuro. Es revisable cuando la parte afectada por ella haya cumplido con todos los requisitos y haya agotado todos los remedios administrativos *385disponibles. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed., Bogotá, Ed. Forum, 2001, Sec. 9.3, pág. 533.
La L.P.A.U., aunque no define el concepto “orden o resolución final”, nos ilustra sobre su contenido esencial. Así, una orden o resolución administrativa final “deberá incluir y exponer separadamente determinaciones de hecho”, además de las “conclusiones de derecho que fundamentan la adjudicación” y la disponibilidad del recurso de reconsideración o revisión según sea el caso. 3 L.P.R.A. sec. 2164. Igualmente, añade que “[l]a orden o resolución deberá ser firmada por el jefe de la agencia o cualquier otro funcionario autorizado por ley”. Íd.
Hemos expresado que la orden o resolución final es aquella que pone fin a todas las controversias dilucidadas ante la agencia y cuyo efecto es sustancial sobre las partes. Padilla Falú v. A.V.P., 155 D.P.R. 183 (2001); J. Exam. Tec. Méd. v. Elías et al., supra. Además, dicha determinación final debe ser emitida “por la última autoridad decisoria o adjudicativa de la agencia administrativa”. Bird Const. Corp. v. A.E.E., 152 D.P.R. 928, 936 (2000). Ello implica que debe contener la última posición asumida por el ente autorizado a emitir la decisión a nombre de la agencia, y no meras recomendaciones formuladas por un oficial examinador. Véase Padilla Falú v. A.V.P., supra.
Sobre esto último, resulta pertinente destacar lo dispuesto en la See. 3.3 de la L.P.A.U., la cual establece, en parte, que
[t]oda agencia podrá designar oficiales examinadores para presidir los procedimientos de adjudicación que se celebren en ella, los cuales no tendrán que ser necesariamente abogados, particularmente cuando el procedimiento en cuestión es uno informal.
El jefe de la agencia podrá delegar la autoridad de adjudicar a uno o más funcionarios o empleados de su agencia. A estos funcionarios o empleados se les designará con el título de jue-ces administrativos. 3 L.P.R.A. sec. 2153.
El objetivo que persigue esta sección descansa en consi-*386deraciones prácticas. Resulta básicamente imposible para el jefe de una agencia presidir todas las vistas y adjudicar todas las controversias presentadas ante la oficina bajo su dirección, razón por la cual necesita delegar esas funciones. Véanse: Fernández Quiñones, op. cit, Sec. 4.3, pág. 186; B. Schwartz, Administrative Law, 3ra ed., Boston, Little, Brown & Co., 1991, Sec. 6.11, pág. 324. Además, el jefe del organismo administrativo —al igual que el sis-tema adjudicativo— se beneficia de la experiencia, el cono-cimiento y la capacidad de aquellas personas a las cuales se les asignan dichas tareas. Con ello se logra, igualmente, que la agencia pueda manejar las querellas presentadas y, al mismo tiempo, mantener su capacidad para desarrollar la política pública que inspiró su creación. R. J. Pierce, Administrative Law Treatise, 4ta ed., Nueva York, Aspen Law & Business, 2002, Sec. 8.6, pág. 552.
Como se puede apreciar, la Sec. 3.3 de la L.P.A.U. supra, denomina dos tipos de agentes que intervienen en el procedimiento adjudicativo a nombre de la agencia, entiéndase, el oficial examinador y el juez administrativo. Según la redacción de la aludida disposición legal, sólo este último posee la facultad para adjudicar controversias, pues dicha autoridad le es delegada por el jefe de la agencia. Esta bifurcación de funciones surge igualmente de la See. 3.13(a) de la L.P.A.U., la cual preceptúa, en lo pertinente, que “el funcionario que presida la [vista] preparará un informe para la consideración de la agencia, o emitirá la decisión por escrito si le ha sido delegada la autoridad para ello”. 3 L.P.R.A. sec. 2163(a).
Ahora bien, al analizar la naturaleza de la decisión administrativa no podemos considerar, exclusivamente, la denominación que se le ha dado al funcionario o empleado que la emite dentro del esquema procesal administrativo. Es decir, el título de oficial examinador o juez administrativo, sin más, no define el carácter de sus funciones y, por lo tanto, del producto de su trabajo. Resulta imperativo, además, evaluar las facultades que le *387han sido delegadas y el tipo de decisión que éstos emiten. El alcance y las consecuencias de sus determinaciones de-penderán "de lo que disponga el estatuto, de la estructura procesal de la agencia y del poder que se le reconozca al examinador o juez”. Fernández Quiñones, op. cit., Sec. 4.4, pág. 190. Como consecuencia de lo anterior, es menester considerar con detenimiento estos elementos para determi-nar si, dado el estado de derecho vigente al momento del procedimiento administrativo, la decisión que se pretende revisar judicialmente constituye un informe o una reco-mendación que carece de finalidad o, por el contrario, con-figura la decisión final de la persona con autoridad para adjudicar la controversia.
Por ello, nos corresponde evaluar el procedimiento que aplica al caso de autos para determinar sobre quién recae la facultad de adjudicar la controversia.
B. La A.E.E. fue creada al amparo de la Ley Núm. 83 de 2 de mayo de 1941(4) (22 L.P.R.A. sec. 191 et seq.) como una corporación pública e instrumentalidad gubernamen-tal autónoma del Estado Libre Asociado de Puerto Rico. Esta es controlada por una Junta de Gobierno que, a su vez, designa a un Director Ejecutivo, en el cual delega los poderes y deberes que estime propios. Este Director Ejecu-tivo, entre otras responsabilidades, tiene a su cargo la su-pervisión general de los funcionarios, empleados y agentes de la A.E.E. 22 L.P.R.A. sec. 194.
Como corolario de este poder de supervisión, la A.E.E. adoptó el Manual sobre Procedimientos Disciplinarios para Empleados Unionados y Gerenciales de la Autoridad de Energía Eléctrica (Manual de la A.E.E.). Éste contiene las pautas aplicables a la formulación de cargos y a la celebra-ción de vistas adjudicativas en casos de violaciones a las reglas de conducta promulgadas por la mencionada corpo-ración pública. Dicho compendio agrupa, entre otros, los *388procedimientos disciplinarios que aplican a los empleados gerenciales.(5)
De acuerdo con la Sec. Ill del Manual de la A.E.E. —la cual aplica tanto a empleados unionados como a empleados gerenciales— una vez se le notifica al empleado la formu-lación de los cargos, éste puede solicitar una vista adminis-trativa ante un oficial examinador. El empleado tiene de-recho a estar representado por su abogado, si así lo desea. Luego de culminada la vista, el oficial examinador “somete su decisión al Director Ejecutivo para ser puesta en vigor”. (Énfasis suplido.)(6) Sin embargo, “[e]n los casos de separa-ción definitiva, la decisión separando al empleado es aprobada por el Director Ejecutivo”. (Énfasis suplido.)(7)
En específico, el procedimiento disciplinario que aplica exclusivamente a los empleados gerenciales dispone que, una vez el empleado gerencial es notificado de los cargos formulados en su contra, éste puede solicitar a la Subdivi-sión de Relaciones Industriales de la A.E.E. la celebración de una vista administrativa. Esta vista se celebra ante un ex juez del Tribunal General de Justicia de Puerto Rico, quien actúa como oficial examinador. Culminada la vista administrativa,
[e]l Oficial Examinador somete su decisión del caso al Director Ejecutivo por conducto del Jefe de la Subdivisión de Relacio-nes Industriales a la Oficina de Procedimientos Especiales de la Subdivisión de Relaciones Industriales para ser puesta en vigor. Copia de esta decisión es remitida por el Oficial Exami-nador al empleado gerencial y al abogado de la Oficina de Procedimientos Especiales. En aquellos casos meritorios, el Director Ejecutivo puede ejercer clemencia administrativa al poner en vigor la decisión de dicho Oficial Examinador. (Enfa-sis suplido.) Sec. 152.2(M) del Manual de la A.E.E.
Al evaluar el contenido del referido manual, partimos de la premisa de que las partes no cuestionan su aplicabi-*389lidad al caso de autos ni la legitimidad de su adopción por parte de la A.E.E.(8) Sin embargo, entendemos meritorio expresarnos sobre esto último para aclarar los contornos que delimitan la adopción de este tipo de normas en el campo administrativo.
C. Conforme a la L.P.A.U., las agencias administrativas tienen que cumplir con ciertos requisitos al momento de formular y aprobar sus reglamentos. Estas formalidades se pueden resumir en las siguientes: (1) notificar al público la reglamentación que ha de aprobarse; (2) proveer una oportunidad para la participación ciudadana; (3) presentar la reglamentación ante el Departamento de Estado para su aprobación, y (4) publicar la reglamentación. 3 L.P.R.A. secs. 2121-2135; Mun. de San Juan v. J.C.A., 152 D.P.R. 673 (2000).
Sin embargo, no toda regulación está sujeta a este procedimiento de aprobación. La L.P.A.U. excluye ex-presamente de la definición de "regla” o “reglamento”, entre otras, a aquellas
[r]eglas relacionadas con la administración interna de la agencia que no afectan directa y sustancialmente los derechos o los procedimientos o prácticas disponibles para el público en general. 3 L.P.R.A. sec. 2102(l)(1).
Es decir, para fines de adopción de reglas y reglamentos, la propia L.P.A.U. reconoce dos clasificaciones generales, a saber, las reglas legislativas y las reglas no legislativas.
Anteriormente hemos definido "regla legislativa” como “aquella que crea derechos, impone obligaciones y establece un patrón de conducta que tiene fuerza de ley”. Asociación Maestros v. Comisión, 159 D.P.R. 81 (2003). Por definición, esta regla es la que impacta directamente a los ciudadanos en general y obliga con fuerza de ley a la agen-*390cia, quien no tiene discreción para rechazarla. Íd. Es por ello que las agencias deben adoptar las reglas legislativas en estricta observación de los requisitos mencionados, dándole oportunidad a la ciudadanía para conocerlas y expresar cualquier reparo a ellas antes de su aprobación final. Véase Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002).
Por otra parte, las reglas no legislativas agrupan varias normas administrativas que, por el propósito que persiguen, no requieren el cumplimiento de las formalidades establecidas en la L.P.A.U. Un ejemplo de ellas son las reglas interpretativas, las cuales se crean para aclarar la ley, las reglas o los reglamentos administrados por la agencia, para fijar directrices y para pautar la discreción administrativa. Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993).
Asimismo, existen otras reglas no legislativas que van dirigidas a la administración interna de la agencia y que, por no afectar directa ni sustancialmente los derechos de personas ajenas a la operación de la empresa gubernamental, no requieren su notificación a la ciudadanía ni la oportunidad de que ésta participe en el proceso de adopción. Esta doctrina es ampliamente reconocida en el derecho administrativo. Al igual que la L.P.A.U., el Administrative Procedure Act (A.P.A.) reconoce que, al aprobarse este tipo de norma, no se requiere su notificación al público ni que se le brinde oportunidad a la ciudadanía para presentar sus comentarios sobre el particular.(9) Igualmente, el Código Modelo de Procedimiento Administrativo Estatal instituye una excepción a los requisitos de adopción de reglas y reglamentos cuando se trata de lo siguiente:
... a rule concerning only the internal management of an agency which does not directly and substantially affect the procedural or substantive rights or duties of any segment of *391the public. Model State Administrative Procedure Act Sec. 3-116(1) (1981).
La inaplicabilidad de los requisitos de reglamentación a este tipo de norma constituye un reconocimiento expreso por parte de la Asamblea Legislativa de la flexibilidad que necesita la agencia al regular estos asuntos internos. Véase 3 Stein, Mitchell and Mezines, Administrative Law Sec. 15.02(4), pág. 15-9 (2004). No cabe duda del alto costo operacional —y de la disminución en la efectividad y en la. eficiencia— que implicaría para las agencias tener que formular sus reglamentos o instrucciones internas aplicables a sus empleados utilizando el proceso de reglamentación como si se tratara de reglas legislativas. A.E. Bonfield, State Administrative Rule Making, Boston, Ed. Little, Brown and Co., 1986, Sec. 6.17.2, pág. 400. Además, serían mínimos los beneficios que podría obtener el público en general si se les notificara de la propuesta reglamentación interna de la agencia y se les brindara la oportunidad de opinar sobre ésta. Bonfield, op. cit. Incluso, no nos parece adecuada la intervención de. la ciudadanía en la elaboración de las normas referentes a las relaciones de la corporación pública con sus empleados, asunto expresamente delegado a su Junta de Gobierno y a su Director Ejecutivo.
No obstante lo anterior, debe quedar claro que las reglas de gobierno interno aprobadas por la agencia no deben impactar “directa y sustancialmente” los derechos de la ciudadanía en general. Mientras estas normas estén dirigidas a las operaciones internas de la agencia y apliquen a sus empleados, funcionarios o agentes, podrán adoptarse con la flexibilidad que el derecho administrativo les reconoce. Bonfield, op. cit.; Stewart v. Smith, 673 F2d. 485 (D.C. Cir. 1982); United States v. Hayes, 325 F. 2d 307 (4to Cir. 1963). Ahora bien, esta excepción no aplica en la medida que la norma afecte directa y sustancialmente derechos de terceras personas ajenas a la operación de la agencia. 1 Koch, Administrative Law and Practice Sec. *3923.34, pág. 163 (1985); J. O'Reilly, Administrative Rulemaking, Colorado, Shepard’s-McGraw-Hill, 1983, Sec. 3.06, págs. 47-48. Véanse, además: Tunik v. Merit Systems Protection Bd., 407 F. 3d. 1326 (Fed. Cir. 2005); Joseph v. United States Civil Service Commission, 554 F.2d 1140 (D.C. Cir. 1977).
En el caso de autos, la A.E.E. adoptó el Manual sobre Procedimientos Disciplinarios para Empleados limonados y Gerenciales. Éste contiene ciertas normas que han de regir los procedimientos disciplinarios de sus empleados, desde la investigación de los hechos que podrían configurar una violación a las Reglas de Conducta hasta la celebración de una vista administrativa para dilucidar los cargos presentados contra éstos. Sin embargo, dicho procedimiento no va dirigido a persona alguna fuera de la A.E.E. ni impacta directa y sustancialmente al público en general. Se trata, pues, del ejercicio legítimo de regular y controlar la conducta de los empleados de la agencia para mantener el or-den y lograr la efectividad necesaria para cumplir con la encomienda que propulsó la creación de la A.E.E. En vista de ello, somos del criterio que la A.E.E. podía reglamentar el procedimiento disciplinario aludido mediante el referido manual sin que ello se entienda como un subterfugio del procedimiento de reglamentación pautado en la L.P.A.U. Cf. Asociación Maestros v. Comisión, supra; Asoc. Fcias. Com. v. Depto. de Salud, supra.
Visto lo anterior, evaluemos los argumentos de las partes.
1 — H I — I
En el caso de autos, las partes están contestes en que la decisión emitida por el Oficial Examinador en el procedi-miento llevado a cabo contra el señor Tosado Cortés cons-tituye la decisión final de la agencia. Según éstos, no que-dan mayores trámites ante la A.E.E., por lo que dicha decisión resulta ser final. Les asiste la razón. Veamos.
*393La ley habilitadora de la A.E.E. confirió autoridad al Director Ejecutivo sobre todo asunto concerniente a la supervisión del personal que labora para dicha corporación. Ello necesariamente conlleva la supervisión y el control de los empleados gerenciales. Sin embargo, al adoptar el Manual de la A.E.E., y conforme a las disposiciones de la L.P.A.U., el Director Ejecutivo encomendó a otras personas algunas de las facultades que se derivan de dicho poder.
Según se desprende del referido manual, la facultad adjudicativa de la agencia fue delegada expresamente al oficial examinador que preside la vista administrativa en la cual se dilucidan las presuntas violaciones a las Reglas de Conducta. De acuerdo con lo establecido en este manual, la decisión del oficial examinador constituye la determinación final sobre los cargos formulados contra el empleado gerencial. Ello es así, ya que esta decisión requiere la aprobación del Director Ejecutivo, únicamente, cuando impone como sanción la separación definitiva del empleado de su puesto. De otra forma, el dictamen del oficial examinador se convierte en la última posición de la autoridad decisoria de la agencia en lo que respecta a este procedimiento disciplinario.
Como surge claramente del procedimiento disciplinario para empleados gerenciales, el oficial examinador que preside la vista emite la decisión del caso que ha de ser puesta en vigor y no una mera recomendación o un informe que será utilizado para guiar la discreción del Director Ejecutivo. Cf. Padilla Falú v. A.V.P., supra. Es decir, el procedimiento aludido no reservó discreción al Director Ejecutivo para alterar la determinación del Oficial Exami-nador, salvo en aquellos casos en que la sanción impuesta conlleve la separación definitiva del puesto. Fuera de esta excepción, la intervención del Director Ejecutivo en este procedimiento disciplinario se limita, exclusivamente, a imponer la decisión del Oficial Examinador.
De otra parte, el hecho de que el Director *394Ejecutivo conserve la facultad de ejercer clemencia admi-nistrativa al poner en vigor la decisión del Oficial Exami-nador no altera nuestra conclusión. La clemencia adminis-trativa —al igual que la clemencia ejecutiva— es un acto de gracia, enteramente discrecional, mediante el cual el facultado con dicho poder puede perdonar las faltas proba-das en un proceso y eliminar o reducir la sanción impuesta. Es decir, la clemencia administrativa no forma parte en sí del procedimiento adjudicativo ni es un derecho que le asiste a ninguna de las partes en éste.(10) Además, el ejer-cicio de esta facultad no incide en los trámites de reconsi-deración y revisión judicial, ya que éstos van esencial-mente dirigidos a cuestionar los méritos de la decisión, asunto que quedaría inalterado si se ejerciera la clemencia administrativa. En vista de ello, la decisión del Oficial Examinador no estaría sujeta a ser modificada por el Director Ejecutivo, sino que este último podría perdonar las faltas cometidas por el empleado en determinadas circuns-tancias, tomando como base las determinaciones de hecho y conclusiones de derecho del Oficial Examinador.
Dado que el señor Tosado Cortés fue sometido al procedi-miento aludido y el Oficial Examinador de la A.E.E. adju-dicó la controversia, concluyendo que dicho empleado geren-cial no incurrió en violaciones a las Reglas de Conducta, se entendió culminado el procedimiento disciplinario, restando únicamente que la parte afectada solicitara reconsideración o revisión judicial, de entenderlo necesario.
Ala luz de lo anterior, erró el foro apelativo intermedio al interpretar el referido procedimiento disciplinario junto con las disposiciones del Reglamento para los Procedimientos de Adjudicación de Querellas de la Autoridad de Energía Eléc-trica, Reglamento Núm. 4109 de 12 de febrero de 1990, y concluir que el Oficial Examinador no podía adjudicar la *395controversia. El procedimiento disciplinario llevado a cabo contra el señor Tosado Cortés está regulado por las normas contenidas en el Manual de la A.E.E. Estas normas son cla-ras en cuanto a los poderes y las facultades, delegadas al Oficial Examinador como parte del esquema procesal adop-tado por la agencia para atender problemas de conducta en-tre sus empleados.(11) El carácter especial de dicho procedi-miento y la claridad de sus disposiciones no justificaban acudir a otro reglamento de la A.E.E., aplicable a otros pro-cedimientos adjudicativos de la agencia, para interpretar el alcance de las funciones del Oficial Examinador en el caso ante nos. El utilizar otro reglamento de la A.E.E. para in-terpretar las facultades del Oficial Examinador dentro del procedimiento disciplinario de autos, desvirtúa la esencia del esquema particular adoptado por dicha corporación pú-blica para atender casos de indisciplina laboral, asunto que amerita especial consideración por parte del patrono.
Por otro lado, tampoco nos convence el razonamiento del foro apelativo intermedio a los efectos de que el Oficial Examinador no es un funcionario o empleado de la A.E.E., por lo que no se le pueden delegar facultades adjudicativas. No cabe duda de la autoridad que posee el Director Ejecutivo para delegar esta función en las personas que entiende poseen la experiencia, el conocimiento y la destreza para atender correctamente y con agilidad asuntos tan delicados como los relacionados a la conducta del personal gerencial de la agencia. En el ejercicio de dicha facultad, el Director Ejecutivo puede reclutar a un oficial examinador para que ejerza las prerrogativas que en el origen le correspondían ejecutar a dicho jefe de agencia. En vista de ello, somos del criterio que el oficial examinador, al descargar estas funciones propiamente administrativas, funge como un funcionario de la A.E.E.
*396En fin, erró el antiguo Tribunal de Circuito de Apelacio-nes al concluir que la determinación del oficial examina-dor, como parte del procedimiento disciplinario aplicable al señor Tosado Cortés, no era la decisión final de la A.E.E., razón por la cual no tenían jurisdicción para entender en el recurso de autos.
> hH
Por los fundamentos que anteceden, se revoca la resolu-ción emitida por el entonces Tribunal de Circuito de Apelaciones. Se devuelve el caso al Tribunal de Apelaciones para la continuación de los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López no intervino.

(1) Dicha resolución contenía las advertencias legales pertinentes al derecho de solicitar una reconsideración y una revisión judicial, así como los términos para ello.


(2) Reglamento Núm. 4109, en vigor desde el 12 de febrero de 1990.


(3) La Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (4 L.P.R.A. see. 24 et seq.) concede igual competencia al Tribunal de Apelaciones, con la diferencia de que el recurso de revisión judicial se acoge como cuestión de derecho.


(4) Originalmente, dicha entidad fue denominada como la Autoridad de la Fuentes Fluviales.


(5) También contiene los procedimientos disciplinarios que aplican a los emplea-dos unionados, según se hayan estipulado en sus respectivos convenios colectivos.


(6) Sec. 111(4) del Manual sobre Procedimientos Disciplinarios para Empleados Unionados y Gerenciales de la Autoridad de Energía Eléctrica (Manual de la A.E.E.).


(7) Íd., Sec. 111(5).


(8) De hecho, las partes aceptan que el mencionado procedimiento es el que aplica a la situación del señor Tosado Cortés.


(9) El Administrative Procedure Act (A.P.A.) expresamente excluye de las dispo-siciones relativas a la notificación y participación de la ciudadanía en el proceso de adopción de reglas a todo asunto relacionado a la administración de la agencia y de su personal. 5 U.S.C.A. sec. 553(a)(2).


(10) A modo comparativo y en la esfera de lo penal, en Reynolds v. Jefe Penitenciaría, 91 D.P.R. 303, 313 (1964), expresamos que el indulto, como acto de clemencia ejecutiva, no forma parte en sí del proceso penal que culmina en la condena de un acusado ni el convicto lo disfruta como un derecho concedido por el ordenamiento jurídico.


(11) Como cuestión de hecho, el procedimiento disciplinario para empleados ge-renciales, incluyendo las facultades delegadas al Oficial Examinador, es sustancial-mente similar al procedimiento disciplinario para empleados unionados, según éstos han sido estipulados en los convenios colectivos.